TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JANUARY 30, 2013



                                       NO. 03-12-00634-CV



                                      D. L. P., Jr., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order. IT IS

THEREFORE ordered that the order of the trial court is in all things affirmed. It FURTHER

appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs is

made; and that this decision be certified below for observance.